                                                               United States Bankruptcy Court
                                                                Northern District of Alabama
In re:                                                                                                                  Case No. 18-02341-DSC
Tonjion Scarbrough Johnson                                                                                              Chapter 13
       Debtor
                                                     CERTIFICATE OF NOTICE
District/off: 1126-2                                                   User: admin                                                                 Page 1 of 2
Date Rcvd: Sep 01, 2021                                                Form ID: pdfsty                                                            Total Noticed: 4
The following symbols are used throughout this certificate:
Symbol          Definition
+                 Addresses marked '+' were corrected by inserting the ZIP, adding the last four digits to complete the zip +4, or replacing an incorrect ZIP. USPS
                  regulations require that automation-compatible mail display the correct ZIP.


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on Sep 03, 2021:
Recip ID                 Recipient Name and Address
db                     + Tonjion Scarbrough Johnson, 612 39th Place, Fairfield, AL 35064-2301
cr                     + Friedman Real Estate OBO Chateau Glen Oaks, LLC, C/O Darby Law Firm, LLC, PO Box 3905, Montgomery, AL 36109-0905
intp                   + Stanley Corderal Scarbrough, 608 39th Place, Fairfield, AL 35064-2301

TOTAL: 3

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
Electronic transmission includes sending notices via email (Email/text and Email/PDF), and electronic data interchange (EDI). Electronic transmission is in Eastern
Standard Time.
Recip ID                 Notice Type: Email Address                                      Date/Time                 Recipient Name and Address
cr                     + Email/PDF: acg.acg.ebn@americaninfosource.com
                                                                                         Sep 02 2021 03:18:30      Ally Financial, c/o AIS Portfolio Services, LP,
                                                                                                                   4515 N Santa Fe Ave. Dept. APS, Oklahoma City,
                                                                                                                   OK 73118-7901

TOTAL: 1


                                                       BYPASSED RECIPIENTS
The following addresses were not sent this bankruptcy notice due to an undeliverable address, *duplicate of an address listed above, *P duplicate of a
preferred address, or ## out of date forwarding orders with USPS.
NONE


                                                      NOTICE CERTIFICATION
I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities
in the manner shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and
belief.

Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed .R. Bank. P.2002(a)(1), a notice containing the
complete Social Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains
the redacted SSN as required by the bankruptcy rules and the Judiciary's privacy policies.

Date: Sep 03, 2021                                            Signature:            /s/Joseph Speetjens




                                   CM/ECF NOTICE OF ELECTRONIC FILING
The following persons/entities were sent notice through the court's CM/ECF electronic mail (Email) system on September 1, 2021 at the address(es) listed
below:
Name                               Email Address
Bradford W. Caraway
                                   ctmail@ch13bham.com bhamch13@ecf.epiqsystems.com

Larry Darby
                                   on behalf of Creditor Friedman Real Estate OBO Chateau Glen Oaks LLC darbylawfirm@yahoo.com

Robert D. Reese
District/off: 1126-2                                     User: admin                                                          Page 2 of 2
Date Rcvd: Sep 01, 2021                                  Form ID: pdfsty                                                     Total Noticed: 4
                          on behalf of Debtor Tonjion Scarbrough Johnson
                          pn.igotnotices@gmail.com;bbrs.sort@gmail.com;bbrs.igotnotices@gmail.com;bbrs.sort2@gmail.com;aw.igotnotices@gmail.com
                          ;bbrssort4@gmail.com;R62238@notify.bestcase.com


TOTAL: 3
                                                                                       18-02341-DSC13
                                                                                                    1
                       UNITED STATES BANKRUPTCY COURT
                NORTHERN DISTRICT OF ALABAMA - SOUTHERN DIVISION

  In the Matter of:
   Tonjion Scarbrough Johnson               }     Case No: 18-02341-DSC13
   SSN: XXX-XX-7728                         }
      DEBTOR(S).                            }
                                            }
                                            }

                                   ORDER GRANTING
This matter came before the Court on Tuesday, August 31, 2021 10:00 AM, for a hearing on the
following:
     RE: Doc #49; Amended Motion for Relief from Co-Debtor Stay Filed by Larry Darby,
     Attorney for Friedman Real Estate OBO Chateau Glen Oaks, LLC
Proper notice of the hearing was given and appearances were made by the following:
     Jonathan Riley, attorney for Friedman Real Estate OBO Chateau Glen Oaks, LLC
     Grafton Weinacker, attorney for Tonjion Scarbrough Johnson (Debtor)
     Mary Frances Fallaw, staff attorney for the Chapter 13 Trustee


It is therefore ORDERED, ADJUDGED and DECREED that:

   Based on the filings, and for the reasons set forth on the record during the hearing, the
   Amended Motion for Relief from Co-Debtor Stay is granted.

Dated: 09/01/2021                                      /s/ D. SIMS CRAWFORD
                                                       D. SIMS CRAWFORD
                                                       United States Bankruptcy Judge
